MEMORANDUM**
James Earl Hall (“Hall”) challenges the district court’s dismissal of his application for writ of habeas corpus as barred by the one-year statute of limitations in the Anti-terrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2244(d)(1). Hall argues that he is entitled to equitable tolling because various prison lockdowns and hospitalizations prevented him from timely filing his habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253(a), and we affirm.1
We review de novo the dismissal of a habeas petition as time-barred. Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir.2003). Here, we conclude that the various lock-down periods at Salmas Valley State Prison did not constitute “extraordinary circumstances beyond [Hall’s] control [that made] it impossible to file a petition on time.” Id. (internal quotation marks and citation omitted). And even if extraordinary circumstances justified equitable tolling for every period of hospitalization alleged by Hall, his habeas petition still would exceed AEDPA’s one-year statute of limitations.
Accordingly, the district court’s judgment dismissing Hall’s habeas petition is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Because the parties are familiar with the facts of the case, we reference them only as necessary to explain our decision.